UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2508


REINA CHAVEZ-ROMERO, a/k/a Reina M. Chavez-Romero,

                      Plaintiff – Appellant,

          v.

UNITED STATES DEPARTMENT OF EDUCATION, Federal Offset Unit,

                      Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.   Mary G. Lewis, District Judge.
(6:11-cv-01639-MGL)


Submitted:   April 18, 2013                   Decided: April 22, 2013


Before WILKINSON, GREGORY, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Reina Chavez-Romero, Appellant Pro Se. Barbara Murcier Bowens,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Reina Chavez-Romero appeals the district court’s order

accepting     the   recommendation         of   the     magistrate         judge   and

granting summary judgment in favor of the defendant.                         We have

reviewed the record and find no reversible error.                     Accordingly,

we   affirm   for   the     reasons     stated     by      the    district     court.

Chavez-Romero       v.      U.S.      Department           of     Education,       No.

6:11-cv-01639-MGL        (D.S.C.   filed    Nov.      28    &    entered    Nov.   29,

2012).   We deny the motion to stay as moot.                    We deny the motion

for a copy of the record on appeal.                     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                             AFFIRMED




                                        2